DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 4/25/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ring windings and cross windings around the bushings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui (US 2017/0130764).  Yasui discloses:
With regard to claim 16 - A method for producing a component by a 3D winding method, wherein the component has at least two arms, a bushing in each arm, and a torsion region connected to the at least two arms, comprising: 
laying down a filament or a plurality of parallel filaments 61, 62, 63, 71 comprising a fiber-reinforced plastic composite material on a core in a combination of a plurality of different winding patterns (see Fig. 6), wherein every filament is preimpregnated (see¶[0106], Fig. 10) and wherein every winding pattern influences at least one mechanical characteristic of the component; 
selectively adjusting mechanical characteristics of the component by a repetition and a material selection of respective ones of the plurality of different winding patterns; and 
selectively adjusting mechanical characteristics of the component by a predetermined sequence and mixing of the plurality of different winding patterns, 
wherein two or more different winding patterns succeed one another to ensure a load transfer of a sub-portion of the component to another sub-portion of the component (see ¶[0010]-¶[0015]),
anchoring the bushings to the core first by gluing the bushing to the core (“A bolt B may be inserted into the through-hole 36C in the end wall 36B of the core 36. The bolt B may be screwed into the screw hole 52C in the insertion projection 52 of the bush 50. Thus, the core 36 and the bush 50 may be connected. This connection may also be achieved by other methods such as adhesion as long as the core 36 and the bush 50 remain connected during manufacturing.” - ¶[0092]) and then by guiding the filament in a winding pattern guided around each bushing as ring windings (around the outer circumference of the bushing) and cross windings (70),
wherein the winding pattern guided around each bushing is different than the winding patterns of the at least two arms (see Fig. 6, winding longitudinally, or ring winding, around the bushing while the portion wound around the arm 36 is cross-pattern).

With regard to claim 17 - wherein in a first winding pattern the filament 63 is guided substantially parallel to a longitudinal axis of one of the arms.

With regard to claim 29, by disclosing the method claimed by claim 16, Yasui also discloses the apparatus produced thereby.

With regard to claim 30 - wherein the component is a component for a chassis of a vehicle.

With regard to claims 31 and 32, Yasui discusses the transfer of loads with as only with regard to the fibers of the windings, making no mention of the core forming anything more than a base around which the fibers are wound.  It is further noted that the claims do not positively define the structure of the filaments of the windings in a manner in which one of ordinary skill in the art could replicate the invention to achieve the claimed desired function. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Rettig (US 8,394,222).  Yasui fails to explicitly disclose wherein the core is received at a robot arm, wherein the core is guided by the robot arm as the filament is being wound around the core.  Rettig teaches a device and method for manufacturing a fiber composite component comprising guiding a core 2 with a robot arm 52 as a filament 50 is being wound around said core.  As the term “robot arm” is not further structurally defined, the filament distributor 4 on its track 24 may be considered a robot arm as it autonomously guides the filament around the core 2 as it is held in place by arm 52.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Yasui with the teaching of Rettig such that the process of winding the filaments around the core includes the use of a robot arm to enable a largely automated manufacture at a diminished complexity of equipment by comparison to conventional solution.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Bubeck (US 4,750,960).  Yasui fails to explicitly disclose wherein the core is received at an axis, wherein the filament is guided by a robot arm in order to wind the filament around the core.  Bubeck teaches a robotic winding system and method for manufacturing a fiber composite component comprising utilizing a robot arm 30 to guide a filament around a core 8 held on an axis.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Yasui with the teaching of Bubeck such that the process of winding the filaments around the core includes the use of a robot arm to allow for even highly complex windings to be achieved.

Allowable Subject Matter
Claims 19-26 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.  The drawings remain objected to because Applicant has failed to fully disclose the orientations and full definitions of the claimed ring windings and cross windings.  However, it should be noted that doing so may result in a new matter situation unless Applicant can prove that “ring windings” and “cross windings” are well-known terms such that even just their recitation gives enough definition to the type of windings and how they must be oriented with respect to the core and bearings.
With regard to Yasui, as seen in the rejection above, Yasui discloses attaching the bearings to the core as an alternative to the described bolt.  Also, the force transmission member of Yasui is the bearing, not the core 36 (“The bushes 50 may correspond to force transmission members for receiving a force from the actuator 10.” - ¶[0078]).  Further, as Applicant has not described ring windings and cross windings in such a manner so as to preclude the windings shown in Fig.6 of Yasui from reading on them, one of ordinary skill in the art would interpret the windings seen in the figure to include both ring windings, which wrap all the way around the bearing 50, and cross windings, which either wrap in a cross-wise manner to the bearing axis (windings 71) or cross each other (windings 60).  Thus, the rejections remain rejected.  With regard to claims 31 and 32, the fibers are wrapped around the core such that the load transmission of the unit is taken up by the fibers and not the core.  Yasui is silent as to any transmission of forces or loads being done by the core.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	May 16, 2022


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616